            Case 1:20-cr-00108-DAD-BAM Document 5 Filed 09/30/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00108-DAD-BAM

11                               Plaintiff,
                                                       MOTION TO UNSEAL INDICTMENT AND
12                         v.                          [PROPOSED] ORDER

13   JOHN ALLEN PERRY,

14                               Defendant.

15

16          The United States of America, by and through its undersigned counsel, hereby moves to unseal

17 the indictment in the above-captioned case. On July 2, 2020, the grand jury returned an indictment in

18 this case, which was sealed to prevent the defendant becoming aware of the charges until an arrest could

19 be made. As the defendant was arrested today based upon this indictment, there is no longer a need for

20 the indictment to remain sealed.

21

22   Dated: September 29, 2020                             MCGREGOR W. SCOTT
                                                           United States Attorney
23

24                                                  By: /s/ LAURA D. WITHERS
                                                        LAURA D. WITHERS
25                                                      Assistant United States Attorney

26
27

28

                                                       1
30
          Case 1:20-cr-00108-DAD-BAM Document 5 Filed 09/30/20 Page 2 of 2

 1                                      [PROPOSED] ORDER

 2

 3        IT IS HEREBY ORDERED that, for the reasons set forth above, and good cause having been

 4 shown, the indictment in this matter be UNSEALED.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   September 29, 2020                     /s/ Jennifer L. Thurston
                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
30
